In an action based upon an alleged breach of an agreement of joint venture, the appeals are from two orders dismissing the third amended and supplemental complaint as to respondents, with leave to replead. Orders affirmed, with $10 costs and disbursements. A further amended and supplemental complaint may be served within 20 days after service on appellants’ attorneys of a copy of the order to be entered hereon, with notice of entry. The attention of counsel is directed to section 241 of the Civil Practice Act and rule 90 of the Rules of Civil Practice.
Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.